Citation Nr: 1746895	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  13-13 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for residuals of a fractured right clavicle.

3.  Entitlement to service connection for a neurological disorder of the left upper extremity, including peripheral neuropathy and radiculopathy, as secondary to a cervical spine disorder.

4.  Entitlement to service connection for a neurological disorder of the left leg, as secondary to a cervical spine disorder.

5.  Entitlement to service connection for headaches, as secondary to a cervical spine disorder.
  
6.  Entitlement to service connection for primary insomnia, as secondary to a cervical spine disorder.  

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and K.P.


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to February 1988 and from November 1988 to November 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.
 
In March 2017, the Veteran and a personal acquaintance, K.P., testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary for additional evidentiary development. 
 
It appears service treatment records (STRs) are missing from the Veteran's claims file.  Of note, a February 1991 treatment record lists "back injury 9/90" as a pertinent finding from the Veteran's medical history.  The STRs associated with the Veteran's claims file do not contain any treatment records from September 1990.  Accordingly, appropriate efforts must be made to obtain the Veteran's complete STRs and associate them with the claims file.

Additionally, private medical records appear to be missing.  In this regard, at his March 2017 Board hearing, the Veteran testified that he received treatment from private chiropractors during and after his active duty service.  Appropriate efforts must be made to obtain these records and associate them with the claims file.

Further, the Board finds that a new examination(s) is warranted to address the Veteran's claims for service connection.  The Board notes that the Veteran was afforded a January 2011 VA examination to address the etiology of his disabilities.  The examiner opined that it was less likely as not that any of the Veteran's claimed service-connected disabilities were related to his active duty service.  The examiner rationalized that the Veteran's STRs were silent as to any complaints of, or treatment for, the claimed conditions.  However, a review of the Veteran's STRs reveals several pertinent complaints regarding the claimed disabilities.  Accordingly, the Veteran should be afforded a new VA examination(s).

Since the TDIU claim is inextricably intertwined with the service connection claims, it is also being remanded.  See 38 C.F.R. § 4.16(a) (2016); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (claims are inextricably intertwined when they have common parameters, such as when the outcome of one may affect the outcome of the other.  And to avoid piecemeal adjudication of these types of claims, they should be considered together).  

Finally, as this matter is being remanded, efforts should be made to obtain the Veteran's updated VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records, dated since September 2010.

2.  Make arrangements to obtain the Veteran's complete service treatment records, to include all clinical records.  If these records are not available, a negative reply is required.

3.  Make arrangements to obtain the Veteran's treatment records from the chiropractors that treated him both during service and after service beginning in 1997.

4.  Thereafter, schedule the Veteran for appropriate VA examination(s) to determine the nature and etiology of his claimed disabilities.  The claims folder, to include a copy of this REMAND and any additional evidence secured, must be made available to and reviewed by the examiner(s) in conjunction with the examination(s).  The examiner(s) should elicit a full history from the Veteran.  Any medically indicated tests should be conducted.  

The examiner(s) must provide opinions on the following:


Cervical Spine

The examiner must identify all current cervical spine disorders found to be present.

Is it at least as likely as not (50 percent or greater probability) that any current cervical spine disorder had its clinical onset during service or is related to any incident of service, to include the April 1989 dirt bike accident?

In providing this opinion, the examiner must acknowledge and consider the following:

* The April 18, 1989, in-service Emergency Care and Treatment record showing that the Veteran fell of his dirt bike;

* The April 18, 1989, Consultation Sheet showing tenderness and pain on range of motion of the neck;

* The April 18, 1989, cervical spine x-ray showing straightening of the normal cervical lordosis;

* The June 10, 1991, shoulder x-ray showing mild scoliosis of the upper thoracic spine, convex to the left; and 

* Post service, the January 8, 2010, treatment record from Robert Kowalski, M.D., noting that the Veteran had cervicalgia and evidence of an old traumatic fusion in his subaxial spine and anterior fusion of C6-7 with angulation and reversal of the normal lordotic curvature at that level, probably related to old injury.

Residuals of Right Clavicle Fracture

The examiner must identify all current right shoulder and/or right clavicle disorders found to be present.

Is it at least as likely as not (50 percent or greater probability) that any current right shoulder and/or right clavicle disorder had its clinical onset during service or is related to any incident of service, to include the April 1989 dirt bike accident?

In providing this opinion, the examiner must acknowledge and consider the following:

* The April 18, 1989, Emergency Care and Treatment record showing that the Veteran fell of his dirt bike and hit his right shoulder on the ground, with complaints of right shoulder pain with edema and ecchymosis of the right shoulder and clavicle, with a diagnosis of a right clavicle fracture;

* The April 18, 1989, Consultation Sheet showing tenderness of the right trapezius and right clavicle; 

* The April 18, 1989, right clavicle x-ray showing a displaced, comminuted fracture of the right mid clavicle, with two small fragments of bone adjacent to the fracture site;

* The February 28, 1991, examination showing that the Veteran gave a history of separating his right shoulder and fracturing his right clavicle, with current discomfort and chiropractic care of the right shoulder; and

* The June 10, 1991, Emergency Care and Treatment record showing that the Veteran suffered an acromioclavicular joint separation while lifting a bag of ice.

Neurological Disorders of the Right Upper Extremity and Left Lower Extremity

The examiner must identify all current neurological disorders of the right upper and left lower extremities found to be present.

(a)  Is it at least as likely as not (50 percent or greater probability) that any current neurological disorder(s) of the right upper extremity had its clinical onset during service or is related to any incident of service, to include the April 1989 dirt bike accident?

(b)  Is it at least as likely as not (50 percent or greater probability) that any current neurological disorder(s) of the right upper extremity were either (i) caused by, or (ii) aggravated by, the Veteran's cervical spine disorder?

(c)  Is it at least as likely as not (50 percent or greater probability) that any current neurological disorder of the left lower extremity had its clinical onset during service or is related to any incident of service, to include the April 1989 dirt bike accident?  In providing this opinion, the examiner should also consider the July 1988 Treatment Note noting a hematoma in the left calf, with swelling and pain and the October 1991 Treatment Note noting itching and burning the lower extremity.

d)  Is it at least as likely as not (50 percent or greater probability) that any current neurological disorder of the left lower extremity was either (i) caused by, or (ii) aggravated by, the Veteran's cervical spine disorder?

Headaches

The examiner must identify all current headache disorders found to be present.

(a)  Is it at least as likely as not (50 percent or greater probability) that any current headache disorder had its clinical onset during service or is related to any incident of service, to include the April 1989 dirt bike accident wherein the Veteran asserts that he hit his head?  In providing this opinion, the examiner must also acknowledge and consider the Veteran's October 1985 in-service treatment for headaches.  See October 1985 Treatment Note (Veteran experiencing headache for 2-3 days).

(b)  Is it at least as likely as not (50 percent or greater probability) that any current headache disorder was either (i) caused by, or (ii) aggravated by, the Veteran's cervical spine disorder?


Insomnia

The examiner must identify all current sleep disorders found to be present.

Is it at least as likely as not (50 percent or greater probability) that any current sleep disorder, including primary insomnia, was either (i) caused by, or (ii) aggravated by, the Veteran's cervical spine disorder, any residuals of his fractured clavicle, and/or any neurological disorder of the right upper extremity or left lower extremity, to include by symptoms of pain and/or tingling associated therewith?

All examination findings, along with the complete rationales for all opinions expressed, should be set forth in the examination report(s).
 
5.  Finally, after completing any other development that may be indicated, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





